DETAILED ACTION


	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on February 22, 2021 has been entered.
- Claims 1 and 3-20 are pending.
- Claims 1 and 14-20 have been amended.
- Claims 1 and 3-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10278058. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “the second application corresponds to Wi-Fi certified Miracast and is executed via a direct wireless connection with the first device, and wherein the information is compliant with Wi-Fi Display specification and includes device role information, port information for a protocol associated with the second application and content protection compatibility information” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10285127. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “wherein the application corresponds to Wi-Fi certified Miracast, and wherein the information is compliant with Wi-Fi Display specification and includes device role information, port information and content protection compatibility information” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9538567. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “receive an action frame containing information about a role of the wireless communication device configured to perform the inter-device wireless communication, the action frame being specified in IEEE (Institute of Electrical and Electronic Engineers) 802.11 specification, wherein the action frame contains information about a fourth layer.” which the instant application fails to disclose.
.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9544931. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses wireless communication devices that exchange various kinds of information by using wireless communications. 
However, the patent discloses “connected device discovery process before a wireless connection is established, and establish the wireless connection by transmitting/receiving data including an information element for designating a specific application  in response to the discovery of the connected device  associated with the specific application.” which the instant application fails to disclose.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro et al. (Pub. No. US 2013/0229944 A1; hereinafter Montemurro) in view of Duursma et al. (Pub. No. US 2002/0103884 A1; hereinafter Duursma),  Loefstrand (Pub. No. US 2010/0205240 A1) and Kondareddy et al. (Pub. No. US 2012/0308008 A1; hereinafter Kon).
Regarding claims 1 and 17,  Montemurro discloses a wireless communication device, comprising: a processor and a memory having stored thereon computer-executable instructions that, (See ¶0112, computer readable medium having computer instructions stored therein which are executable by the one or more processors of the wireless device) establish a wireless connection with a first device based on designation of a first application; (See ¶0128, wifi p2p wireless network connection established based on one or more parameters stored in the profile associated with application) transmit content data to the first device based on the first application; (See ¶0129, wireless device communicates data via the wi-fi P2P wireless network communication for the service associated with the application)
However, Montemurro fails to disclose desiqnate a second application on an application desiqnatinq screen, wherein the application designating screen includes the second application associated with the first device; transmit a first signal based on a user operation, wherein the user operation is associated with selection of the second application on the application designating screen,
the first signal is transmitted such that the established wireless connection is maintained; execute the second application; and transmit the content data to the first device based on the execution of the second application, wherein the second application is executed while the first application is performed.
Duursma disclose designate a second application on an application designating screen, (See ¶0051, client node can launch the second application by double clicking on the icon) wherein the application designating screen includes the second application associated with the first device; (See ¶0051, client node can launch the second application by double clicking on the icon) transmit a first signal based on a user operation, (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) wherein the user operation is associated with selection of the second application on the application designating screen; (See ¶0051, client node can launch the second application by double clicking on the icon) the first signal includes information for the designation of the second application, (See ¶0047, The request 50 for the PN application is directed to the master server node, in this example server 30; See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) and wherein the first signal is transmitted such that the established wireless connection is maintained; (See ¶0029, client nodes can connect to the network 40 though a wireless connection; See ¶0050-0051, the request to launch the second application program passes to the server via active connection 73 which is already established by the first application) execute the second application; (See ¶0051, a user of the client node can launch the second application program) and transmit the content data to the first device based on the execution of the second application, (See ¶0052, The server 32 forwards the graphical user interface results to the client node 20, where the results are displayed.  Accordingly, the information exchanged between the client node 20 and the server 34 "passes through" the server 32.) wherein the second application is executed while the first application is performed. (See ¶0055, client node can run multiple application programs through one connection with the server 32; server 32 merges the information received from the server 34 with the information received from the server 36 into one data stream for transmission to client node through one connection)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify establish a first connection with a first application to include utilize an existing connection to transmit another application which is executed by the client. The motivation to combine is to efficiently eliminate the need for a user of the client node to set-up application more than one connections (See ¶0042). 
	However, Montemurro in view of Duursma fails to discloses the information for the designation of the second application includes port information for a protocol associated with the second application.
	Loefstrand discloses the information for the designation of the second application includes port information for a protocol associated with the second application. (See ¶0013, received request using the instance of Application a (102), a new request is generated; See ¶0023, the request is generated by a second application which addresses the request with an IP address and port associated with the distributed SDC; a TCP port, a UDP port) the protocol is associated with the second application, (See ¶0023, the request is generated by a second application which addresses the request with an IP address and port associated with the distributed SDC; a TCP port, a UDP port)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma to include the application request from the client includes port number for a protocol associated. The motivation to combine is providing routing functionality which enables processing across multiple tiers of a network data center in satisfaction of the request (See ¶0011). 
	However, Montemurro in view of Duursma and Loefstrand fails to disclose capability information associated with the second application, the capability information indicates existence of compatibility with content protection, the content protection corresponds to the content data
	Kon discloses capability information associated with the second application, (See ¶0027, transmitting video signals in association with other data signals or services; See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224; See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234; interpreted that wireless transceiver 210 transmits key information (corresponding to content protection) to wireless transceiver 224 in order for the wireless transceiver 224 to unencrypt content transmitted by wireless transceiver 210)  the capability information indicates existence of compatibility with content protection, (See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234)  the content protection corresponds to the content data  (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224)

Regarding claim 3,  Montemurro fails to discloses the transmission of the first signal is based on a reception of a second signal through the established wireless connection from the first device, and wherein the second signal includes information for the designation of the first application.
Duursma discloses the transmission of the first signal is based on a reception of a second signal through the established wireless connection from the first device, (See ¶0050, the client node and server can use the active connection to exchange information regarding the execution of a first application; interpreted the connection has to established and there is an exchange of signals of the first application between the client and server before the second application is executed) and wherein the second signal includes information for the designation of the first application. (See ¶0050, the client node and server can use the active connection to exchange information regarding the execution of a first application; interpreted the connection has to established before there can be an exchange of signals between the client and server)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify establish a first connection with a first application to include utilize an existing connection to transmit another application which is executed by the client. The motivation to combine is to efficiently eliminate the need for a user of the client node to set-up application more than one connections (See ¶0042). 
Regarding claim 11, Montemurro discloses the wireless communication device is compliant with an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification to enable P2P (Peer to (See ¶0004, device communicate using peer-to-peer communication techniques in accordance with the wifi peer-to-peer technical specification)
Regarding claim 12,  Montemurro discloses the wireless communication device is a mobile phone. (See ¶0031, wireless device is a smartphone or a mobile telephone)
Regarding claim 13, Montemurro disclose the wireless communication device is further configured to execute Wi-Fi certified Miracast as a source device. (See ¶ 0004, certified as a “wi-fi direct” device; See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that miracast is standard for wireless connection from devices to displays)
Regarding claims 14 and 19, Montemurro discloses a wireless communication device, comprising: a processor and a memory having stored thereon computer-executable instructions that, when executed by the processor, cause the processor to: (See ¶0112, computer readable medium having computer instructions stored therein which are executable by the one or more processors of the wireless device) establish a wireless connection with a first device based on designation of a first application; (See ¶0128, wifi p2p wireless network connection established based on one or more parameters stored in the profile associated with application) receive content data from the first device based on the first application; (See ¶0035, Wireless device 201 may send and receive communication signals over wireless network 104 after the required network registration or activation procedures have been completed; See ¶0079, Such Wi-Fi P2P wireless network connection may be suitable for applications such as, for example, a file sharing application, a conference meeting application, a game or gaming application, or a military application.)
However, Montemurro fails to disclose receive, from the first device, a first signal that include information for designation of a second application, wherein the first signal is received based on a user operation on an application designating screen, the application designating screen includes the second 
Duursmato discloses receive, from the first device, a first signal that include information for designation of a second application; (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) wherein the first signal is received based on a user operation on an application designating screen, (See ¶0051, user of the client node can launch the second application program by double clicking the icon; the request to launch the second program passes to the server) the application designating screen includes the second application associated with the wireless communication device, (See ¶0030, the client node can be a wireless device;  (See ¶0051, user of the client node can launch the second application program by double clicking the icon) the user operation is associated with selection of the second application on the application designating screen, (See ¶0051, user of the client node can launch the second application program by double clicking the icon) and the first signal is received such that the established wireless connection is maintained; (See ¶0050-0051, the request to launch the second application program passes to the server via active connection 73 which is already established by the first application) receive the content data from the first device, based on an execution of the second application, (See ¶0052, The server 32 forwards the graphical user interface results to the client node 20, where the results are displayed.  Accordingly, the information exchanged between the client node 20 and the server 34 "passes through" the server 32.) wherein the second application is executed while the first application is performed (See ¶0055, client node can run multiple application programs through one connection with the server 32; server 32 merges the information received from the server 34 with the information received from the server 36 into one data stream for transmission to client node through one connection)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify establish a first connection with a first application to include utilize an existing connection to transmit another application which is executed by the client. The motivation to combine is to efficiently eliminate the need for a user of the client node to set-up application more than one connections (See ¶0042).
	However, Montemurro in view of Duursma fails to discloses the information for the designation of the second application includes port information for a protocol associated with the second application.
	Loefstrand discloses the information for the designation of the second application includes port information for a protocol associated with the second application. (See ¶0013, received request using the instance of Application a (102), a new request is generated; See ¶0023, the request is generated by a second application which addresses the request with an IP address and port associated with the distributed SDC; a TCP port, a UDP port)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma to include the application request from the client includes port number for a protocol associated. The motivation to combine is providing routing functionality which enables processing across multiple tiers of a network data center in satisfaction of the request (See ¶0011). 
	However, Montemurro in view of Duursma and Loefstrand fails to disclose capability information associated with the second application, the capability information indicates existence of compatibility with content protection, the content protection corresponds to the content data
(See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224; See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234; interpreted that wireless transceiver 210 transmits key information (corresponding to content protection) to wireless transceiver 224 in order for the wireless transceiver 224 to unencrypt content transmitted by wireless transceiver 210)  the capability information indicates existence of compatibility with content protection, (See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234)  the content protection corresponds to the content data  (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma and Loefstrand to include key information for protecting content is transmitted to the other device in order to encrypt content. The motivation effectively integrating the DRM content protection scheme with standard wireless encryption and transmission (Abstract).
Regarding claim 15, Montemurro discloses the wireless communication device is a Television (TV). (See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that display device is a television)
Regarding claim 16, Montemurro discloses the wireless communication device is further configured to execute Wi-Fi certified Miracast as a sink device. (See ¶ 0004, certified as a “wi-fi direct” device; See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that miracast is standard for wireless connection from devices to displays; interpreted that miracast is standard for wireless connection from devices to displays)
Regarding claim 18, Montemurro discloses a non-transitory computer-readable medium having stored thereon computer- executable instructions that, when executed by a wireless communication device, cause the wireless communication device to execute operations, the operations comprising: (See ¶0052, The processor 240 operates under stored program control and executes software modules 221 stored in memory) establish a wireless connection with a first device based on designation of a first application; (See ¶0128, wifi p2p wireless network connection established based on one or more parameters stored in the profile associated with application) transmit content data to the first device based on the first application; (See ¶0129, wireless device communicates data via the wi-fi P2P wireless network communication for the service associated with the application)
However, Montemurro fails to disclose designating a second application on an application designating screen, wherein the application designating screen includes the second application associated with the first device; transmitting a first signal based on a user operation, wherein the user operation is associated with selection of the second application on the application designating screen
the first signal includes information for the designation of the second application, and wherein the first signal is transmitted such that the established wireless connection is maintained; execute the second application; and transmit the content data to the first device based on the execution of the second application, wherein the second application is executed while the first application is performed.
Duursma disclose designating a second application on an application designating screen, (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) wherein the application designating screen includes the second application associated with the first device; (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) transmitting a first (See ¶0051, user of the client node can launch the second application program by double clicking the icon; the request to launch the second program passes to the server)
wherein the user operation is associated with selection of the second application on the application designating screen (See ¶0051, user of the client node can launch the second application program by double clicking the icon) and the first signal includes information for the designation of the second application, (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) and wherein the first signal is transmitted such that the established wireless connection is maintained; (See ¶0050-0051, the request to launch the second application program passes to the server via active connection 73 which is already established by the first application) execute the second application; (See ¶0051, a user of the client node can launch the second application program) and transmit the content data to the first device based on the execution of the second application, (See ¶0052, The server 32 forwards the graphical user interface results to the client node 20, where the results are displayed.  Accordingly, the information exchanged between the client node 20 and the server 34 "passes through" the server 32.) wherein the second application is executed while the first application is performed. (See ¶0055, client node can run multiple application programs through one connection with the server 32; server 32 merges the information received from the server 34 with the information received from the server 36 into one data stream for transmission to client node through one connection)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify establish a first connection with a first application to include utilize an existing connection to transmit another application which is executed by the client. The motivation to combine is to efficiently eliminate the need for a user of the client node to set-up application more than one connections (See ¶0042). 

	Loefstrand discloses the information for the designation of the second application includes port information for a protocol associated with the second application. (See ¶0013, received request using the instance of Application a (102), a new request is generated; See ¶0023, the request is generated by a second application which addresses the request with an IP address and port associated with the distributed SDC; a TCP port, a UDP port)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma to include the application request from the client includes port number for a protocol associated. The motivation to combine is providing routing functionality which enables processing across multiple tiers of a network data center in satisfaction of the request (See ¶0011). 
	However, Montemurro in view of Duursma and Loefstrand fails to disclose capability information associated with the second application, the capability information indicates existence of compatibility with content protection, the content protection corresponds to the content data
	Kon discloses capability information associated with the second application, (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224; See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234; interpreted that wireless transceiver 210 transmits key information (corresponding to content protection) to wireless transceiver 224 in order for the wireless transceiver 224 to unencrypt content transmitted by wireless transceiver 210)  the capability information indicates existence of compatibility with content protection, (See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234)  the content protection corresponds to the content data  (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma and Loefstrand to include key information for protecting content is transmitted to the other device in order to encrypt content. The motivation effectively integrating the DRM content protection scheme with standard wireless encryption and transmission (Abstract).
Regarding claim 20,  Montemurro discloses a non-transitory computer-readable medium having stored thereon computer- executable instructions that, when executed by a wireless communication device, cause the wireless communication device to execute operations, the operations comprising: (See ¶0052, The processor 240 operates under stored program control and executes software modules 221 stored in memory) establish a wireless connection with a first device based on designation of a first application; (See ¶0128, wifi p2p wireless network connection established based on one or more parameters stored in the profile associated with application) receive content data from the first device based on the first application; (See ¶0035, Wireless device 201 may send and receive communication signals over wireless network 104 after the required network registration or activation procedures have been completed; See ¶0079, Such Wi-Fi P2P wireless network connection may be suitable for applications such as, for example, a file sharing application, a conference meeting application, a game or gaming application, or a military application.)
However, Montemurro fails to disclose receive, from the first device, a first signal that include information for designation of a second application, wherein the first signal is received based on a user operation on an application designating screen, the application designating screen includes the second application associated with the wireless communication device, the user operation is associated with 
Duursmato discloses receive, from the first device, a first signal that include information for designation of a second application; (See ¶0051, user of the client node can launch the second application program; the request to launch the second program passes to the server) wherein the first signal is received based on a user operation on an application designating screen, (See ¶0051, user of the client node can launch the second application program by double clicking the icon; the request to launch the second program passes to the server) the application designating screen includes the second application associated with the wireless communication device, (See ¶0030, the client node can be a wireless device;  (See ¶0051, user of the client node can launch the second application program by double clicking the icon) the user operation is associated with selection of the second application on the application designating screen, (See ¶0051, user of the client node can launch the second application program by double clicking the icon) and the first signal is received such that the established wireless connection is maintained; (See ¶0050-0051, the request to launch the second application program passes to the server via active connection 73 which is already established by the first application) receive the content data from the first device, based on an execution of the second application, (See ¶0052, The server 32 forwards the graphical user interface results to the client node 20, where the results are displayed.  Accordingly, the information exchanged between the client node 20 and the server 34 "passes through" the server 32.) wherein the second application is executed while the first application is performed (See ¶0055, client node can run multiple application programs through one connection with the server 32; server 32 merges the information received from the server 34 with the information received from the server 36 into one data stream for transmission to client node through one connection)

	However, Montemurro in view of Duursma fails to discloses the information for the designation of the second application includes port information for a protocol associated with the second application.
	Loefstrand discloses the information for the designation of the second application includes port information for a protocol associated with the second application. (See ¶0013, received request using the instance of Application a (102), a new request is generated; See ¶0023, the request is generated by a second application which addresses the request with an IP address and port associated with the distributed SDC; a TCP port, a UDP port)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma to include the application request from the client includes port number for a protocol associated. The motivation to combine is providing routing functionality which enables processing across multiple tiers of a network data center in satisfaction of the request (See ¶0011). 
	However, Montemurro in view of Duursma and Loefstrand fails to disclose capability information associated with the second application, the capability information indicates existence of compatibility with content protection, the content protection corresponds to the content data
	Kon discloses capability information associated with the second application, (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224; See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234; interpreted that wireless transceiver 210 transmits key information (corresponding to content protection) to wireless transceiver 224 in order for the wireless transceiver 224 to unencrypt content transmitted by wireless transceiver 210)  the capability information indicates existence of compatibility with content protection, (See ¶0034,Wireless transceiver 210 and wireless transceiver 224 can exchange information related to DRM keys associated with media source 220 and media sink 234)  the content protection corresponds to the content data  (See ¶0031, wireless transceiver 210, which encrypts the content and transmit it wirelessly to wireless transceiver 224)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursma and Loefstrand to include key information for protecting content is transmitted to the other device in order to encrypt content. The motivation effectively integrating the DRM content protection scheme with standard wireless encryption and transmission (Abstract).
Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro in view of Duursma, Loefstrand, Kon and, further in view of Bradley et al. (Pub. No. US 2011/0211219 A1)
Regarding claim 4, Montemurro in view of Duursma,  Loefstrand and Kon fails to disclose the computer- executable instructions are further configured to cause the processor to transmit a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification as the first signal, which includes the information for the designation of the second application.
	Bradley discloses the computer- executable instructions are further configured to cause the processor to transmit a vendor specific action frame specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification as the first signal, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon  include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Regarding claim 10, Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose to discover the first device by transmission/reception of one of a Probe Request or a Probe Response specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification, and wherein one of the Probe Request or the Probe Response comprises information which indicates an associated specific application.
Bradley discloses to discover the first device by transmission/reception of one of a Probe Request or a Probe Response specified in an IEEE (Institute of Electrical and Electronics Engineers) 802.11 specification, (See ¶0081, vendor specific IE which is either broadcast for passive reception, or actively sent responsive to a probe.) and wherein one of the Probe Request or the Probe Response comprises information which indicates an associated specific application. (See ¶0081, vendor specific IE which is either broadcast for passive reception, or actively sent responsive to a probe; See ¶0143, probe request can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently .
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro in view of Duursmato, Loefstrand, Kon, Bradley et al. (Pub. No. US 2011/0211219 A1) and (Summaki et al. (Pub. No. US 2011/0275316 A1; hereinafter Summaki).
Regarding claim 5,  Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose the computer-executable instructions are further configured to cause the processor to transmit a request frame as the vendor specific action frame, the request frame comprises a vendor specific Information Element
	Bradley discloses to transmit a request frame as the vendor specific action frame, the request frame comprises a vendor specific Information Element, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and wherein the vendor specific Information Element includes information for identification of the second application to be started (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Montemurro in view of Duursmato, Loefstrand, Kon and Bradley fails to disclose information to specify a role of the wireless communication device that transmits the request frame to play.
(See ¶0072, request message format with additional WLAN parameters for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand, Kon and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 6, Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose a control unit, at the first device, transmits a response frame as the vendor specific action frame, the response frame comprising a vendor specific Information Element, and wherein the vendor specific Information Element includes information for identification of the second application to be started and information to specify a role of the first device that transmits the response frame based on a request frame to play in the second application.
Bradley discloses a control unit, at the first device, transmits a response frame as the vendor specific action frame, the response frame comprising a vendor specific Information Element, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and wherein the vendor specific Information Element includes information for identification of the second application to be started (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently 
However, Montemurro in view of Duursmato, Loefstrand, Kon and Bradley fails to disclose information to specify a role of the first device that transmits the response frame based on a request frame to play.
Summaki discloses information to specify a role of the first device that transmits the response frame based on a request frame to play. (See ¶0009, received from the second device a message that includes a NDEF record to carry the parameters for role determination)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand, Kon and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 7,  Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose the computer-executable instructions are further configured to cause the processor to: encapsulate an association request frame body into the vendor specific action frame, and transmit the vendor specific action frame, wherein the association request frame body comprises a vendor specific Information Element, and the vendor specific information element includes information for identification of the second application to be started 
Bradley disclose the computer-executable instructions are further configured to cause the processor to: encapsulate an association request frame body into the vendor specific action frame, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0088, the vendor data may formatted as a vendor-specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and transmit the vendor specific action frame, (See ¶0139, transmit the action frames) and wherein the association request frame body (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Montemurro in view of Duursmato, Loefstrand, Kon and Bradley fails to disclose information to specify a role of the wireless communication device that transmits the request frame to play.
Summaki to disclose information to specify a role of the wireless communication device that transmits the request frame to play. (See ¶0072, request message format with additional WLAN parameters for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato. Loefstrand, Kon and Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding claim 8, Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose encapsulate an association response frame body into the vendor specific action frame; and transmit the vendor specific action frame, wherein the association response frame body comprises a vendor specific Information Element and the vendor specific information includes information for identification of the second application to be started 
(See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0088, the vendor data may formatted as a vendor-specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and transmit the vendor specific action frame,(See ¶0139, transmit action frames) wherein the association response frame body comprises a vendor specific Information Element and the vendor specific information includes information for identification of the second application to be started (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0141, can transmit association request/response messages; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon include the transmit a IEEE frame which indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
However, Montemurro in view of Duursmato, Loefstrand, Kon and Bradley fails to disclose information to specify a role of the first device that transmits the response frame based on a request frame to play.
Summaki discloses information to specify a role of the first device that transmits the response frame based on a request frame to play. (See ¶0009, received from the second device a message that includes a NDEF record to carry the parameters for role determination)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montemurro in view of Duursmato, Loefstrand, Kon and  Rippy et al. (Pub. No. US 2006/0174120 A1; hereinafter Rippy).
Regarding claim 9, Montemurro in view of Duursmato, Loefstrand and Kon fails to disclose configured to transmit an encrypted frame as the first signal. 
Rippy disclose configured to transmit an encrypted frame as the first signal. (See ¶0025, the private key is unique to the user and may be used to encrypt all data transmissions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Montemurro in view of Duursmato, Loefstrand and Kon to include all communication in P2P communication is encrypted. The motivation to combine is to efficiently make secure transmission in p2p applications (See ¶0017). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
                                                                                                                                                                      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.